UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4716


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

WILLIAM MICHAEL FOURES,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. N. Carlton Tilley, Jr., Senior District Judge. (1:17-cr-00458-NCT-1)


Submitted: March 29, 2019                                         Decided: April 16, 2019


Before THACKER and RICHARDSON, Circuit Judges, and SHEDD, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Kathleen A. Gleason, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Greensboro, North
Carolina, for Appellant. Eric Lloyd Iverson, OFFICE OF THE UNITED STATES
ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         William Michael Foures appeals his 78-month sentence pursuant to his guilty plea

to receipt of child pornography, in violation of 18 U.S.C. § 2252A(a)(2)(A), (b)(1)

(2012). Foures’ counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), stating that there are no meritorious issues for appeal, but questioning whether

Foures’ sentence is substantively reasonable. Foures has been notified of his right to file

a pro se brief, but he has not done so. We affirm.

         We review Foures’ sentence for substantive reasonableness under a deferential

abuse-of-discretion standard, considering “the totality of the circumstances, including the

extent of any variance from the [Sentencing] Guidelines range.” Gall v. United States,

552 U.S. 38, 41, 51 (2007). We presume that a sentence below a properly calculated

Guidelines range is substantively reasonable, and a defendant can rebut this presumption

only “by showing that the sentence is unreasonable when measured against the 18 U.S.C.

§ 3553(a) [(2012)] factors.” United States v. Louthian, 756 F.3d 295, 306 (4th Cir.

2014).

         Having carefully reviewed the record, we find no error in the district court’s

imposition of Foures’ sentence.      The district court properly calculated the advisory

Sentencing Guidelines range and granted a downward variance, primarily in light of

Foures’ difficult background and mental health issues. Foures has not made the showing

necessary to rebut the presumption of reasonableness we afford his below-Guidelines

sentence.



                                             2
       In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious issues for appeal. We therefore affirm the district court’s

judgment. This court requires that counsel inform Foures, in writing, of the right to

petition the Supreme Court of the United States for further review. If Foures requests

that a petition be filed, but counsel believes that such a petition would be frivolous, then

counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Foures.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                             3